Citation Nr: 1100822	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-05 776	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 19, 2008, Board decision that determined that there was 
no CUE in a February 1995 rating decision granting service 
connection and assigning a noncompensable evaluation for acne 
keloidalis nuchae with folliculitis.

(The issue of whether there was clear and unmistakable error in a 
June 24, 2005, Board decision that determined that an evaluation 
in excess of 30 percent for acne keloidalis nuchae with 
folliculitis was not warranted for the period from December 20, 
1996, to August 29, 2002, has been raised by the Veteran, and 
will be separately docketed.)


REPRESENTATION

Moving party represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 
1990 to October 1994.

2.  The Veteran has not set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the December 19, 2008, Board decision, the legal or factual 
basis for such allegations, and why the result would have been 
manifestly different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that although the Veteran appealed the 
December 2008 Board decision at issue to the United States Court 
of Appeals for Veterans Claims (Court), prior to judgment in his 
case he withdrew his appeal.  In March 2009, the Court accepted 
his withdrawal, and dismissed the appeal.  As the Court 
consequently never "decided" the issue involved in the December 
2008 Board action, the Board may entertain this motion.  See 38 
C.F.R. § 20.1400(b) (2010).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail to 
comply with the requirements set forth in this paragraph shall 
be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2010).

The December 2008 Board decision at issue specifically addressed 
the Veteran's contention that the February 1995 rating decision 
was clearly and unmistakably erroneous because it should have 
assigned a 50 percent or an 80 percent rating to the service-
connected acne keloidalis nuchae with folliculitis from November 
1, 1994 (rather than assigning a noncompensable evaluation).  He 
argued that the RO improperly grouped the folliculitis and the 
scar together, instead of assigning separate ratings.  The Board 
found, after consideration of the record and law that existed at 
the time of the February 1995 rating decision, that the correct 
facts as they were known at the time were considered by the RO 
in the February 1995 rating decision, that the February 1995 
rating decision was consistent with the law and regulations in 
effect at that time, and that the RO correctly applied the 
statutory and regulatory provisions.  

In reaching its conclusion, the Board addressed the evidence of 
record at the time of the February 1995 rating decision in 
detail.  The decision also cited to the general law and 
regulations pertaining to the determination of disability 
evaluations, including 38 U.S.C.A. § 1155, and 38 C.F.R. §§ 4.7, 
4.14, 4.20, and 4.25, as well as the relevant criteria found in 
Diagnostic Codes 7800, 7803, 7804, 7805 and 7806 of 38 C.F.R. § 
4.118.  The Board also discussed relevant case law, including 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) and Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Board found that the evidence supported the RO's 
determination to rate the skin disorder as noncompensable under 
Diagnostic Code 7805, and noted that the rating decision made it 
clear that alternative diagnostic codes were considered.  The 
Board also found that the evidence supported the RO's finding 
that the service-connected acne keloidalis nuchae with 
folliculitis were manifested by the same symptoms and were 
appropriately assigned a single rating.

The Board acknowledged the Veteran's arguments that the disorder 
was not properly rated, should not have been rated as a scar, and 
warranted separate ratings, but found that the Veteran was 
essentially disagreeing as to how the facts were weighed or 
evaluated by the RO.  The Board also acknowledged the Veteran's 
argument, based upon medical evidence and rating actions dated 
subsequent to the February 1995 rating decision, that a higher 
disability rating should have been assigned and the folliculitis 
should have been assigned a separate rating, but noted that a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record, and 
that the Board therefore was prohibited from considering evidence 
that was not of record at the time of the February 1995 rating 
decision or considering law that was not in effect at the time of 
the February 1995 rating decision when determining if there was 
CUE.  

The Board additionally acknowledged that the Veteran had 
submitted copies of Board decisions addressing the claims of 
other veterans, but explained that those decisions had no 
precedential value, and that they in any event post-dated the 
February 1995 rating decision. 

The Board found that evidence of record at the time of the 
February 1995 rating action supported the RO's decision, and 
concluded, with citation to 38 C.F.R. § 3.105(a), that the RO's 
determination did not constitute clear and unmistakable error.

In alleging that the December 2008 decision contained CUE in its 
determination that the February 1995 rating decision did not 
contain CUE, the Veteran almost exclusively reiterates the same 
arguments concerning the February 1995 rating decision that were 
addressed and rejected in the December 2008 Board decision.  In 
support of his previously rejected allegations, he has continued 
to submit numerous copies of the evidence considered in the 
December 2008 Board decision, almost all of which post-dates the 
February 1995 rating decision.  The Veteran is only expressing 
disagreement with how the December 2008 Board decision weighed 
the evidence.  This, as has already been explained to the 
Veteran, does not constitute CUE.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).

The only other relevant allegation made by the Veteran is that 
the December 2008 decision erroneously relied on 38 C.F.R. 
§ 3.105(a), rather than VAOPGCPREC 4-2004.  According to the 
Veteran, VAOPGCPREC 4-2004 was issued to "provide the following 
analysis to guide future adjudications of CUE claims."  It is 
not clear if he means to argue that VAOPGCPREC 4-2004 somehow 
supplanted 38 C.F.R. § 3.105(a) as the authority for 
adjudicating claims based on CUE, or whether the Board merely 
erred in not mentioning VAOPGCPREC 4-2004.  The Board points out 
that 38 C.F.R. § 3.105(a), which implements 38 U.S.C.A. § 5109A, 
in fact was the authority in 2008 which allowed for revisions of 
rating actions on the basis of CUE.  The regulation was clearly 
pertinent, and merely indicates that previous determinations 
which are final and binding will be accepted as correct in the 
absence of CUE.  VAOPGCPREC 4-2004 did not purport to supplant 
38 C.F.R. § 3.105(a); rather it merely summarized the existing 
state of the law in adjudicating CUE claims, and the holding was 
actually limited to those claims based on allegations of CUE on 
the ground that VA failed to recognize a claim for veterans 
benefits.  The Veteran's allegation of CUE was not based on the 
ground that the February 1995 rating action failed to recognize 
a claim for VA benefits.  VAOPGCPREC 4-2004 therefore was 
inapplicable to the CUE claim decided in the December 2008 Board 
decision, and the Board could not have erred in failing to 
reference that opinion.  The Veteran has not alleged that the 
December 2008 Board decision failed to follow any of the case 
law cited within VAOPGCPREC 4-2004.

In short, the Veteran has not provided any cognizable argument 
as to why the December 2008 Board decision contains CUE.  Thus 
far, he has, at most, provided only nonspecific allegations of 
error.  His motion consequently is, on its face, deficient.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2010), the 
motion is dismissed without prejudice.



(CONTINUED ON THE NEXT PAGE)
ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
LLOYD CRAMP
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2010) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2010).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


